Case 2:19-cv-00085-JMS-DLP Document 78 Filed 12/11/19 Page 1 of 19 PageID #: 2436




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     TERRE HAUTE DIVISION

  ROGER TODD,                                        )
                                                     )
                    Plaintiff,                       )
                                                          Case No. 2:19-cv-00085-JMS-DLP
  v.                                                 )
                                                     )
  OCWEN LOAN SERVICING, INC., and                    )
  DEUTSCHE BANK NATIONAL TRUST CO.,                  )
  as Trustee for NovaStar Mortgage Funding           )
  Trust, Series 2007-1,                              )
                                                     )
                    Defendant.
                                                     )

      DEFENDANT OCWEN LOAN SERVICING, LLC’S RESPONSE IN OPPOSITION TO
                     PLAINTIFF’S MOTION TO COMPEL

            Defendant Ocwen Loan Servicing, LLC (“Defendant”), incorrectly named in the caption

  as Ocwen Loan Servicing, Inc., through its undersigned counsel, respectfully submits this

  response in opposition to Plaintiff Roger Todd’s motion compel.

                                            INTRODUCTION

            The bankruptcy court in Plaintiff’s most recent bankruptcy proceeding entered a

  discharge order in that action on July 23, 2016 and terminated that action on September 13,

  2016. 1 See Sec. Am. Compl., ¶69; Docket Report for Case Number 11-80256-JJG-13 (Bankr.

  S.D. Ind.) The crux of Plaintiff’s claims in this case relate to Defendant’s alleged improper

  attempts to collect amounts discharged in bankruptcy, failure to properly complete a bankruptcy

  reconciliation following the termination of the bankruptcy action, and failure to adequately

  respond to Plaintiff’s correspondence dated May 21, 2018, July 24, 2018, November 8, 2018,

  December 10, 2018, and January 29, 2019 (the “Correspondence”). See generally Sec. Am.

  Compl.


  1
      Plaintiff also filed for bankruptcy in 1999.


                                                                                 1018199\304820920.v1
Case 2:19-cv-00085-JMS-DLP Document 78 Filed 12/11/19 Page 2 of 19 PageID #: 2437




           Despite the above timeframe and limited issues involved in this case, Plaintiff, through

  his second set of requests for production, requested that Defendant “produce all Risk

  Convergence Reports created between January 1, 2014 and August 31, 2016.” Plf.’s Sec. Set of

  Req. for Prod., Doc. 67, Exhibit K. Plaintiff also asks the Court to compel Defendant to conduct

  a company-wide email search from January 1, 2013 through today for any email containing any

  of the twelve key words he provided—none of which have any bearing on this case. See

  generally Plf.’s Mot. to Comp., Doc. 67. Defendant objects to both requests on the basis that

  they are overly broad, unduly burdensome, seek information not relevant to the claims or

  defenses in this matter, are not proportional to the needs of this case, seek information protected

  by the self-critical analysis privilege, and seek information protected by Rule 408 of the Federal

  Rules of Evidence. For the below reasons, these objections are proper and the Court should deny

  Plaintiff’s motion to compel in its entirety. The Court should also deny Plaintiff’s request for

  attorneys’ fees.

                                            ARGUMENT

  I.       Plaintiff’s Request that Defendant Produce “All Risk Convergence Reports” Is
           Overly Broad, Not Proportional to the Needs of this Case, and Seeks Information
           Not Relevant to the Claims or Defenses in this Matter.

           Rule 26 of the Federal Rules of Civil Procedure permits the discovery of nonprivileged

  matters that are relevant to a party’s claim or defense and proportional to the needs of a case,

  considering the importance of the issues at stake, the importance of the discovery in resolving

  those issues, the amount in controversy, and the weighing of burdens and benefits. See Fed. R.

  Civ. P. 26; Trupp v. Roche Diagnostics Corp., 2019 U.S. Dist. LEXIS 87764, *3-4 (S.D. Ind.

  2019).

           The discovery rules are not a ticket to an unlimited, never-ending exploration of every



                                                  2
                                                                                    1018199\304820920.v1
Case 2:19-cv-00085-JMS-DLP Document 78 Filed 12/11/19 Page 3 of 19 PageID #: 2438




  conceivable matter that captures an attorney’s interest. Vakharia v. Swedish Covenant Hosp.,

  1994 U.S. Dist. LEXIS 2712, *4-5 (N.D. Ill.1994).         “Parties are entitled to a reasonable

  opportunity to investigate the facts—and no more.” Id. “Experience has demonstrated that the

  discovery rules can be and sometimes are abused, and there is presently an ongoing effort to curb

  such abuses.” Id. at 3. The U.S. Supreme Court has cautioned that the requirement of Rule

  26(b)(1), that the material sought in discovery be “relevant,” should be firmly applied and that

  “judges should not neglect their power to restrict discovery . . .” Herbert v. Lando, 441 U.S.

  153, 177 (1979). Failure to exercise this control results in needless and enormous costs to the

  litigants. Judicious use of the court’s case-management authority during a litigation can help to

  check over-lawyering and limits on discovery “can effectively channel the efforts of counsel

  before excessive time and resources are expended.” Montanez v. Simon, 755 F.3d 547, 552 (7th

  Cir. 2014).

         In fact, Judge Doris L. Pryor explained in Trupp that “[d]iscovery must hew closely to

  matters specifically described in the complaint lest discovery, because of its burden and expense,

  become the centerpiece of litigation strategy.” 2019 U.S. Dist. LEXIS 87764 at 4 (S.D. Ind.

  2019). Judge Pryor also explained that “Federal Rule 26(b), describing the scope and limits of

  discovery, was amended effective December 1, 2015, to once again protect against over-

  discovery and to emphasize judicial management of the discovery process.” Id. at 5.

         A.      “All Risk Convergence Reports” Are Not Relevant.

         Consistent with the above principles, courts frequently restrict discovery based on

  relevancy objections. See West v. Miller, 2006 U.S. Dist. LEXIS 56243, *6-8 (N.D. Ill. Aug. 11,

  2006) (denying a motion to compel because party that filed the motion failed to meet its burden

  to establish the information sought was relevant); see also Balderston v. Fairbanks Morse



                                                  3
                                                                                    1018199\304820920.v1
Case 2:19-cv-00085-JMS-DLP Document 78 Filed 12/11/19 Page 4 of 19 PageID #: 2439




  Engine Div. of Coltec Indus., 328 F.3d 309, 320 (7th Cir. 2003); Diak v. Dwyer, Costello, and

  Knox, P.C., 33 F.3d 809, 813 (7th Cir. 1994). And, where a party moves to compel production

  of documents that party—including Plaintiff here—carries the initial burden of establishing that

  the requested documents are relevant. West, 2006 U.S. Dist. LEXIS 56243 at 6-8.

          Here, Plaintiff does not and cannot meet his burden to establish that “all Risk

  Convergence Reports” from January 2014 through August 31, 2016” are relevant. There is a

  reason for this: they are not.

          This is a simple case. It involves a single mortgage loan (i.e., “Plaintiff’s Loan” or the

  “Loan”) and a single plaintiff (i.e., Plaintiff). Defendant’s liability entirely hinges on whether

  Defendant erred in the day-to-day servicing of Plaintiff’s Loan—nothing more.                   More

  specifically, liability hinges on whether Defendant improperly sought to collect amounts

  discharged in bankruptcy, failed to properly complete a bankruptcy reconciliation following the

  termination of the bankruptcy action, and failed to adequately respond to the Correspondence

  Plaintiff alleges he submitted to Defendant from May 21, 2018 through January 29, 2019. See

  generally Sec. Am. Compl.

          Whether or not Defendant, through the “Risk Convergence Reports,” tracked potential

  “regulatory violations” regarding other loans or its compliance with various consent decrees,

  consent judgments, and/or settlements it entered into with state and federal regulators has no

  bearing on this case and sheds no light on whether Defendant violated the various state and

  federal statutes Plaintiff alleges it violated with respect to Plaintiff’s Loan.     See Lipsky v.

  Commonwealth United Corp., 551 F.2d 887, 893-894 (2d. Cir. 1976) (“a consent judgment

  between a federal agency and a private corporation which is not the result of an actual

  adjudication of any of the issues . . . and not be used as evidence in subsequent litigation between



                                                   4
                                                                                     1018199\304820920.v1
Case 2:19-cv-00085-JMS-DLP Document 78 Filed 12/11/19 Page 5 of 19 PageID #: 2440




  that corporation and another party” and has “no possible bearing” on the action) (emphasis

  added). This especially is true because Plaintiff seeks “Risk Convergence Reports” as far back

  as January 2014—more than five years before he filed this action, more than four years before

  Plaintiff sent the first of his Correspondence on May 21, 2018, and more than two and half years

  before the bankruptcy court terminated Plaintiff’s bankruptcy in September 2016. And, even

  more true, because Plaintiff seeks “all Risk Convergence Reports,” including those that have

  nothing to do with Plaintiff’s Loan or the issues involved in this case (i.e., whether Defendant

  improperly sought to collect amounts discharged in bankruptcy, failed to properly complete a

  bankruptcy reconciliation following the termination of the bankruptcy action, and failed to

  adequately respond to the Correspondence). Finally, the “Risk Convergence Reports” a more

  global self-analysis of Defendant’s operations. They are not loan specific. In fact, Plaintiff does

  not Plaintiff represent or claim his Loan is the subject of any reports

         Neither Plaintiff nor his counsel are state or federal regulators and they cannot use

  alleged regulatory violations regarding the servicing of other loans to form the basis of Plaintiff’s

  claims against Defendant regarding Plaintiff’s Loan.           They also cannot use the “Risk

  Convergence Reports,” which Plaintiff represented to the Court track Defendant’s compliance

  with various consent decrees, consent judgments, or settlements it entered into with state or

  federal regulators, to form the basis of any claim against Defendant regarding Plaintiff and

  Plaintiff’s Loan. See Plf.’s October 25, 2019 Outline of Discovery Dispute, attached hereto as

  Exhibit A. Put simply, liability does not hinge on whether Defendant improperly serviced other

  loans, violated certain regulations with respect to other loans, or violated various consent

  decrees, consent judgments, or settlements. In fact, any alleged violation of the various consent

  decrees, consent judgments, or settlements or any other alleged regulatory violation as to other



                                                    5
                                                                                      1018199\304820920.v1
Case 2:19-cv-00085-JMS-DLP Document 78 Filed 12/11/19 Page 6 of 19 PageID #: 2441




  loans (i.e., not Plaintiff’s Loan) has no bearing on this case. See Ross v. Am. Red Cross, 2012

  U.S. Dist. LEXIS 77475, *9-11 (S.D. Ohio 2012) (explaining that the consent decree at issue did

  not create a private right of action and excluding such). The single question at issue is whether

  Defendant improperly serviced Plaintiff’s Loan in violation of the various state and federal

  statutes on which Plaintiff bases his claims. Nothing else.

         In his motion, Plaintiff references a case entitled Saccameno v. Ocwen Loan Servicing,

  LLC, 373 F. Supp. 3d. 609, 647 (N.D. Ill. 2019). In doing so, Plaintiff improperly represents to

  the Court that the court in Saccameno “confronted” the issue of whether the Court should compel

  Defendant to produce the “Risk Convergence Reports.” But, the “Risk Convergence Reports”

  were not at issue in Saccameno, were not requested in discovery in Saccameno, and were not

  produced in Saccameno. Plaintiff’s reliance on that case thus is misplaced. 2

         B.      Plaintiff’s Request for “[A]ll Risk Convergence Reports” Is Overly Broad.

         As explained, Plaintiff requested that Defendant “produce all Risk Convergence Reports

  created between January 1, 2014 and August 31, 2016.” This request amounts to a request that

  Defendant produce any and all reports regarding any potential regulatory violation—regardless

  of the issues involved for almost a three-year period. Plaintiff’s request seeks reports dating

  back more than five years before he filed this action in February 2019—and well before his

  many of his claims could have accrued based on the applicable statutes of limitations. For

  example, the FDCPA has a one-year statute of limitations. 15 U.S.C. § 1692k(d). Plaintiff’s

  request also seeks reports that pre-date the termination date of his bankruptcy (i.e., September




  2
    Plaintiff also mentions that Saccameno resulted in a $3.5 million jury verdict in favor of the
  plaintiff in that case. On November 27, 2019, the Seventh Circuit reduced that verdict to
  approximately $1.1 million. See Monette E. Saccameno v. Ocwen Loan Servicing, LLC, case
  number 19-1569, *25 (7th Cir. 2019).

                                                  6
                                                                                   1018199\304820920.v1
Case 2:19-cv-00085-JMS-DLP Document 78 Filed 12/11/19 Page 7 of 19 PageID #: 2442




  2016) by more than two and half years and pre-date his May 21, 2018 correspondence (i.e., the

  first correspondence Plaintiff alleges Defendant inadequately investigated and responded to)—by

  more than four years. Plaintiff’s request thus is overly broad and goes well beyond the scope of

  permissible discovery under Rule 26 of the Federal Rules of Civil procedure. Alig-Mielcarek v.

  Jackson, 286 F.R.D. 521, 527 (N.D. Ga. 2012) (declining to enforce broad discovery of

  documents without limitations where requests were “like a bulldozer that levels an entire hill in

  the hopes of finding some specks of gold”).

  II.    Rule 408 of the Federal Rules of Evidence Protects the “Risk Convergence
         Reports.”

         Plaintiff represented to the Court that Defendant prepared the “Risk Convergence

  Reports” to track “compliance with its legal obligations under various consent decrees [it]

  entered [into] with numerous State and Federal Regulators.” See Plf.’s October 25, 2019 Outline

  of Discovery Dispute, Ex. A. Rule 408 of the Federal Rules of Evidence prohibits the use of

  settlements and/or comprises as evidence against a party.        Consent orders, decrees, and/or

  judgments are settlements and/or comprises within the meaning of Rule 408. Paul Harris Stores,

  Inc. v. PricewaterhouseCoopers, LLP, 2006 U.S. Dist. LEXIS 65840, *17-18 (S.D. Ind. 2006)

  (“A consent decree, like any settlement, is inadmissible under Federal Rule of Evidence 408.”).

  Accordingly, Plaintiff cannot use the “Risk Convergence Reports” as evidence against Defendant

  as they relate to “various consent decrees”—rendering his request improper. Bowers v. NCAA,

  563 F. Supp. 2d 508, 535-36 (D.N.J. 2008) (excluding consent decree entered into with the

  Department of Justice); Wilson v. Parisi, 2009 U.S. Dist. LEXIS 3970, *9 (M.D. Pa. 2009)

  (excluding consent decrees with various state regulators); Ely v. Cabot Oil & Gas Corp., 2014

  U.S. Dist. LEXIS 180162,*46-47 (M.D. Pa. 2014) (excluding consent decrees entered into with a

  state regulator and noting “it would be error to rely on evidence of the consent orders”).


                                                   7
                                                                                     1018199\304820920.v1
Case 2:19-cv-00085-JMS-DLP Document 78 Filed 12/11/19 Page 8 of 19 PageID #: 2443




          This is especially true here given some of the consent decrees Plaintiff attempts to put at

  issue by virtue of the “Risk Convergence Reports” included language that made clear they could

  not be used as evidence against Defendant for any purpose. They also included language that

  made clear Defendant made no admissions by entering into them. Thus, Plaintiff’s attempt to

  use such “various consent decrees,” and in turn the “Risk Convergence Reports” related to same,

  against Defendant violates the plain terms of the “various consent decrees.” Ross, 2012 U.S.

  Dist. LEXIS 77475 at 9-11 (excluding consent decree entered into with the United States in a

  prior litigation where no admissions were made by virtue of entering into the consent decree as

  irrelevant and substantially prejudicial).

          The policy behind Rule 408 (i.e., to promote settlements) supports Defendant’s objection.

  Conversely, Plaintiff’s attempt use the “Risk Convergence Reports” against Defendant runs

  contrary to the policy behind Rule 408 (i.e., it would discourage settlements for fear that such

  settlements and the tracking of compliance with such may later be used against a settling party).

  See Meyer v. Ward, 2017 U.S. Dist. LEXIS 70431 (N.D. Ill. 2017) (allowing the use of consent

  decrees “would tend to swallow the exclusionary rule and would impair the public policy of

  promoting settlements.”); Washtenaw Cty. Emples. Ret. Sys. v. Walgreen Co., 2019 U.S. Dist.

  LEXIS 198978, *7 (N.D. Ill. 2019) (recognizing that allowing discovery on materials protected

  by Rule 408 would have “a chilling effect on future settlement discussions” with regulators as

  parties would have reason to be concerned that their statements or settlements “would be

  discovere in . . . private litigation.”)

          Plaintiff suggests that the Court cannot prohibit discovery on the “Risk Convergence

  Reports” under Rule 408. See Plf.’s Mot. to Comp., Doc. 67, at 16. Plaintiff is wrong. See

  Washtenaw Cty. Emples. Ret. Sys., 2019 U.S. Dist. LEXIS 198978 at 25 (barring discovery of



                                                   8
                                                                                    1018199\304820920.v1
Case 2:19-cv-00085-JMS-DLP Document 78 Filed 12/11/19 Page 9 of 19 PageID #: 2444




  materials protected under Rule 408 and denying a motion to compel production of such

  materials); Rhines v. United States, 2014 U.S. Dist. LEXIS 106381, *10-11 (M.D.Pa. 2014)

  (denying discovery as to settlement agreements); Allison v. Goodyear Tire & Rubber Co., 2010

  U.S. Dist. LEXIS 85917, *2-6 (E.D. Pa. 2010) (denying production of materials protected by

  Rule 408); Dutton v. Todd Shipyards Corp., 2009 U.S. Dist. LEXIS 107936, *2 (E.D. Pa. 2009)

  (same). And, whereas here, Plaintiff cannot establish any compelling reason why he must have

  the “Risk Convergence Reports” protected by Rule 408, prohibiting discovery of such materials

  is even more appropriate. Washtenaw Cty. Emples. Ret. Sys, 2019 U.S. Dist. LEXIS 198978 at

  24-25.

  III.     The Self-Critical Analysis Privilege Bars Production of the “Risk Convergence
           Reports.”

           The self-critical analysis privilege has been recognized as a qualified privilege which

  protects from discovery certain critical self-appraisals. Reichhold Chems. v. Textron, 157 F.R.D.

  522, 524-525 (N.D. Fla. 1994). It allows individuals or businesses to candidly assess their

  compliance with regulatory and legal requirements without creating evidence that may be used

  against them by their opponents in future litigation. Id.; see also Tice v. American Airlines, Inc.,

  192 F.R.D. 270, 272 (N.D. Ill. 2000). The rationale for the doctrine is that such critical self-

  evaluation fosters the compelling public interest in observance of the law. Id. “The privilege

  protects an organization or individual from the Hobson’s choice of aggressively investigating

  accidents or possible regulatory violations, ascertaining the causes and results, and correcting

  any violations or dangerous conditions, but thereby creating a self-incriminating record that may

  be evidence of liability, or deliberately avoiding making a record on the subject (and possibly

  leaving the public exposed to danger) in order to lessen the risk of civil liability.” Reichhold,

  157 F.R.D. at 524-525. The self-critical analysis privilege is analogous to, and based on the


                                                   9
                                                                                     1018199\304820920.v1
Case 2:19-cv-00085-JMS-DLP Document 78 Filed 12/11/19 Page 10 of 19 PageID #: 2445




  same public policy considerations as Rule 407 of Federal Rules of Evidence, which excludes

  evidence of subsequent remedial measures. Id.

         The self-critical analysis privilege was developed and intended to encourage companies

  to voluntarily engage in candid and often times critical internal investigations of their own

  possible wrongdoings. Tice, 192 F.R.D. at 272. This, in-turn, benefits the public at large

  through safer and/or better products and business practices. The fundamental purpose of the

  privilege thus is to “protect from disclosure documents containing candid and potentially

  damaging self-criticism.” Id. The privilege “is grounded on the premise that disclosure of

  documents reflecting candid self-examination will deter or suppress socially useful investigations

  and evaluations or compliance with the law.” Id.

         For the privilege to apply in cases like Plaintiff’s instant action, courts generally consider

  whether: (1) the information sought resulted from a critical self-analysis undertaken by the party

  seeking protection; (2) the public has a strong interest in preserving the free flow of the type of

  information sought; (3) the information is of the type whose flow would be curtailed if discovery

  were allowed; and (4) the requested documents were prepared with the expectation that they

  would be kept confidentiad and have in fact been kept confidential. Tice, 192 F.R.D. at 272-273.

         In Tice, the defendant conducted a “top-to-bottom self-analysis of its operations.” Tice,

  192 F.R.D. at 272-273. The plaintiff in Tice requested the reports that resulted from the “self-

  analysis.” Id. The Tice court found held that the requested reports resulted from a self-critical

  analysis undertaken by the defendant, that the public had a strong interest in preserving the free

  flow of such reports, that production of the reports would somewhat curtail such flow, and that

  the defendant prepared such reports with the expectation that they would be kept confidential.




                                                  10
                                                                                      1018199\304820920.v1
Case 2:19-cv-00085-JMS-DLP Document 78 Filed 12/11/19 Page 11 of 19 PageID #: 2446




  Id. 272-274. The Tice court then barred production of such reports. Id. The Tice court’s holding

  is well-reasoned.

         Here, like in Tice, all four factors courts consider when determining whether to apply the

  self-critical analysis privilege are present. In fact, Plaintiff’s own statements provide the Court

  with all the information needed to establish the first element of the privilege is satisfied. In

  particular, Plaintiff states as follows in his motion: 1) that Defendant “tracks its regulatory

  violations, risk areas, and other failures in spreadsheets called “Risk Convergence Reports”; 2)

  that “[e]ach regulatory violation, risk item, or failure identified in the report includes a

  description of the issue, the date [Defendant] identified the issue, the status of any technology fix

  or other operational remediation, and other information”; and 3) that the “Risk Convergence

  Reports” were the result of Defendant’s “own efforts to evaluate the scope of its risk with respect

  to its servicing operations” (i.e., voluntary and self-critical). Plf.’s Mot. to Compel, Doc. 67, at

  2, 14. The public has a strong interest to encourage mortgage loan services like Defendant to

  engage in such a self-critical analysis because such an analysis results in better servicing

  practices and business operations. This, in-turn, benefits the public at large as it helps ensure

  Defendant (and other mortgage loan servicers) service mortgage loans in accordance with state

  and federal laws and deliver the highest level of service they can. If courts order the production

  of reports and documents resulting from such a self-critical analysis—including the “Risk

  Convergence Reports” at issue—it would result in companies not conducting such an analysis

  out of fear that any information from the analysis would be used against them in litigation.

  Rather than benefit the public at large, this would have the opposite effect. Mortgage loan

  servicing operations, standards, and business practices would stay the same (potentially worsen)

  rather than improve. Finally, Defendant prepared the “Risk Convergence Reports” with the



                                                   11
                                                                                      1018199\304820920.v1
Case 2:19-cv-00085-JMS-DLP Document 78 Filed 12/11/19 Page 12 of 19 PageID #: 2447




  expectation that they would be kept confidential, not made available to the public, and not

  produced in litigation. And, to Defendant’s knowledge, they have never been produced in any

  civil litigation.

          Plaintiff suggests the self-critical privilege is “dead” by referring to Lund v. City of

  Rockford. 2017 U.S. Dist. LEXIS 196202 (N.D. Ill. 2017). The privilege is not dead. And,

  Lund, is not binding on this Court and this Court should not follow Lund. Instead, this Court

  should follow the courts that have recognized the privilege, and then, apply the privilege. See

  Tice, 192 F.R.D. at 272; Reichhold Chems., 157 F.R.D. at 524-525, 527.

          Plaintiff next suggests that the Seventh Circuit does not recognize the self-critical

  analysis privilege. Plf.’s Mot. to Compel, Doc. 67, at 12. This suggestion, without more, is

  misleading. The Seventh Circuit has not yet squarely addressed the privilege one way or the

  other. It has not declared the privilege “dead,” contrary to Plaintiff’s suggestion. In fact, in

  Coates v. Johnson & Johnson, the Seventh Circuit explain that the “prevailing view” is that self-

  critical portions of affirmative action plans are privileged. 756 F.2d 524, 551 (7th Cir. 1985).

  IV.     The Court Should Deny Plaintiff’s Motion to Compel as to the Email
          Correspondence.

          Plaintiff requests that the Court compel Defendant to produce all email correspondence

  from January 1, 2013 through today containing any of the following twelve terms: (4) Metric

  Remediation; (5) Metric 1.A; (6) Metric 2.A; (7) Metric 2.B; (8) Metric 2.C; (9) Metric 4.C; (10)

  Metric 5.E; (11) Metric 5.A; (12) Metric Failure; (13) QWR Responses; (14) IRG Testing

  Results; and (15) Bankruptcy Compliance. Plf.’s Mot. to Compel, Doc. 67, at 5. Plaintiff offers

  no context for these search terms other than to state that they may “identify any internal

  management and executive communications regarding mortgage servicing standards set out in

  Ocwen identified ‘Metrics’ that are directly relevant to the facts at issue.” Id. at 17. Plaintiff’s


                                                  12
                                                                                     1018199\304820920.v1
Case 2:19-cv-00085-JMS-DLP Document 78 Filed 12/11/19 Page 13 of 19 PageID #: 2448




  request fails for the below reasons and the Court should deny his motion to compel as to the

  email correspondence accordingly.

          A.     Plaintiff Never Requested the Email Correspondence in any Request for
                 Production He Issued in this Case.

         Plaintiff’s request first fails because a plain reading of Plaintiff’s first and second sets of

  requests for production confirms he never requested such emails. See generally Plaintiff’s First

  and Second Sets of Requests of Production, Doc. 67, Exhibits B & K. Plaintiff directs the Court

  to RFPs 22, 28, 29, 30, 31, 38, and 39 in support of his motion. Plf.’s Mot. to Compel, Doc. 67,

  at 3. Below are those requests:

  RFP 22
  Full and complete copies of all notes, reports, memoranda, statements, entries, emails, electronic
  messages, or other documents referring or relating to each and every telephone call regarding the
  Loan made by a representative of Ocwen to Todd, including without limitation the following
  telephone calls to Todd . . .

  RFP 28
  Full and complete copies of all notes, reports, memoranda, statements, entries, emails, electronic
  messages, or other documents referring to, relating to and/or justifying Ocwen's response to
  Todd's “NOE No. 1,” which response is identified in paragraphs 220 and 221 of the Plaintiff’s
  First Amended Complaint and Demand for Jury Trial and attached thereto as “Exhibit W.”

  RFP 29
  Full and complete copies of all notes, reports, memoranda, statements, entries, emails, electronic
  messages, or other documents referring to, relating to and/or justifying Ocwen's response to
  Todd’s “NOE No. 2,” which response is identified in paragraphs 235 and 239 of the Plaintiff’s
  First Amended Complaint and Demand for Jury Trial and attached thereto as “Exhibit Y.”

  RFP 30
  Full and complete copies of all notes, reports, memoranda, statements, entries, emails, electronic
  messages, or other documents referring to, relating to and/or justifying Ocwen' s response to
  Todd’s “NOE No. 3,” which response is identified in paragraphs 255 and 258 of the Plaintiff’s
  First Amended Complaint and Demand for Jury Trial and attached thereto as “Exhibit BB.”

  RFP 31
  Full and complete copies of all notes, reports, memoranda, statements, entries, emails, electronic
  messages, or other documents referring to, relating to Todd's “NOE No. 4,” which is identified in
  paragraphs 259 and 260 of the Plaintiff’s First Amended Complaint and Demand for Jury Trial
  and attached thereto as “Exhibit CC.”


                                                   13
                                                                                       1018199\304820920.v1
Case 2:19-cv-00085-JMS-DLP Document 78 Filed 12/11/19 Page 14 of 19 PageID #: 2449




  RFP 38
  Full and complete copies of any and all documents relating to policies or directives of Ocwen
  regarding treatment of loans and mortgage accounts of debtors involved in a Chapter 13
  bankruptcy, including without limitation and post-petition payment application policies and
  directives.

  RFP 39
  Full and complete copies of any and all documents relating to policies or directives regarding
  collection procedures for loans or mortgage accounts that were involved in a Chapter 13
  bankruptcy, including without limitation policies or directives directly affecting the Loan.

  See generally Plaintiff’s First Set of Requests of Production, Doc. 67, Exhibits B.

         A plain reading of each of the above requests confirms Plaintiff never requested or

  mentioned the emails he now asks the Court to compel Defendant to produce. See generally

  Plaintiff’s First and Second Sets of Requests of Production, Doc. 67, Exhibits B & K. A plain

  reading of all of Defendant’s other requests confirms the same. Id. As such, the Federal Rules

  of Civil Procedure do not impose any obligation on Defendant to produce the requested email

  correspondence—nor should the Court compel such production.

         This is not the first time Plaintiff asked the Court to order Defendant to produce

  documents it did not request based on an improper reading of his own requests. Plf.’s Mot. to

  Compel, Doc. 67, at 5-6. The Court may recall that Plaintiff also incorrectly represented to the

  Court that he requested the “Risk Convergence Reports” he now seeks in his first set of requests

  for production. Id. After a conference with the Court, the Court determined he did not. Id.

  Plaintiff then issued the second set requests for production in which he requested the “Risk

  Convergence Reports.” Id. But, in his second set of requests for production, he still did not

  request that Defendant produce the email correspondence he now asks the Court to compel. Put

  simply, there is nothing for the Court to compel because Defendant did not issue a request

  pursuant to Rule 34 of the Federal Rules of Civil Procedure for the emails he now seeks.



                                                  14
                                                                                        1018199\304820920.v1
Case 2:19-cv-00085-JMS-DLP Document 78 Filed 12/11/19 Page 15 of 19 PageID #: 2450




         B.     Plaintiff’s Request Is Overly Broad, Not Proportional to the Needs of the
                Case, Unduly Burdensome, and Seeks Information Not Relevant to the
                Claims or Defenses.

         Even if the Court construes one of the above requests as asking for the email

  correspondence Plaintiff now seeks, the Court should still deny his motion because the request is

  overly broad, not proportional to the needs of the case, unduly burdensome, and seeks

  information not relevant to the claims or defenses in this matter. The discovery rules are not a

  ticket to an unlimited, never-ending exploration of every conceivable matter that captures an

  attorney’s interest. Vakharia, 1994 U.S. Dist. LEXIS 2712 at 4-5. The fundamental principle of

  Rule 26(b)(1) of the Federal Rules of Civil Procedure is “that lawyers must size and shape their

  discovery requests to the requisites of a case.” Roberts v. Clark County Sch. Dist., 312 F.R.D.

  594, 603 (D. Nev. 2016). This is even more true following the 2015 amendments to Rule

  26(b)(1), which emphasized the need to impose “reasonable limits on discovery through

  increased reliance on the common-sense concept of proportionality.” Id. Discovery is intended

  to provide the parties with “efficient access to what is needed to prove a claim or defense, but

  eliminate unnecessary or wasteful discovery.” Id.

         Here, Plaintiff asks the Court to compel production of “all” emails over an almost seven-

  year time period that include any of the following terms: (4) Metric Remediation; (5) Metric 1.A;

  (6) Metric 2.A; (7) Metric 2.B; (8) Metric 2.C; (9) Metric 4.C; (10) Metric 5.E; (11) Metric 5.A;

  (12) Metric Failure; (13) QWR Responses; (14) IRG Testing Results; and (15) Bankruptcy

  Compliance. Plaintiff made no effort to limit his request in scope or time to comply with Rule

  26 of the Federal Rules of Civil Procedure. Plaintiff also made no attempt to limit the search to

  Defendant’s employees who appear in the servicing notes regarding Plaintiff’s Loan and/or those

  involved in the day-to-day servicing of Plaintiff’s Loan.     Plaintiff’s requests amounts to a



                                                 15
                                                                                   1018199\304820920.v1
Case 2:19-cv-00085-JMS-DLP Document 78 Filed 12/11/19 Page 16 of 19 PageID #: 2451




  company-wide search of every email box for every employee that worked for Defendant for an

  almost seven-year period and to produce every single email that includes any one of the twelve

  keywords Plaintiff offered. This includes searching the email boxes of current and former

  employees that had no involvement in the servicing of Plaintiff’s Loan or the facts at issue. This

  search also request the production of emails as far back as seven-years, including those that do

  not relate to Plaintiff’s Loan or the facts at issue. It is left to one’s imagination how Plaintiff’s

  instant request could be more broad: it is the exact type of request the Federal Rules of Civil

  Procedure prohibit. Alig-Mielcarek, 286 F.R.D. at 527 (declining to enforce broad discovery of

  documents without limitations where requests were “like a bulldozer that levels an entire hill in

  the hopes of finding some specks of gold”).

         The overly broad nature of Plaintiff’s request, partially touched upon above, also seeks

  information not relevant to the claims or defenses involved or proportional to the needs of this

  case. Plaintiff does not and cannot establish how every single email from January 1, 2013

  through today that contains one of the following twelve terms: (4) Metric Remediation; (5)

  Metric 1.A; (6) Metric 2.A; (7) Metric 2.B; (8) Metric 2.C; (9) Metric 4.C; (10) Metric 5.E; (11)

  Metric 5.A; (12) Metric Failure; (13) QWR Responses; (14) IRG Testing Results; and (15)

  Bankruptcy Compliance is relevant to the claims or defenses or proportional to the needs of the

  case. Plf.’s Mot. to Compel, Doc. 67, at 5. In fact, Plaintiff makes no attempt to even explain

  how such emails are relevant and proportional other than to conclusorily state that they may

  “identify any internal management and executive communications regarding mortgage servicing

  standards set out in Ocwen identified ‘Metrics’ that are directly relevant to the facts at issue.” Id.

  at 17. Even if true, Plaintiff still fails to offer the who, what, when, where, how, and why as to

  the relevancy to this case. For example, one can only guess how an email from January 2013



                                                   16
                                                                                       1018199\304820920.v1
Case 2:19-cv-00085-JMS-DLP Document 78 Filed 12/11/19 Page 17 of 19 PageID #: 2452




  containing the single term Metric 5.A is relevant to this case—when such email does not mention

  or reference Plaintiff, his Loan, or the subject property and was not sent or received by an

  employee involved in the day-to-day servicing of the Loan. Plaintiff bears the initial burden to

  establish that the information he seeks to compel is relevant to the claims or defenses in this case.

  West, 2006 U.S. Dist. LEXIS 56243 at 6-8 (denying a motion to compel because the party that

  filed the motion failed to meet its burden to establish the information sought was relevant).

  Plaintiff comes nowhere close to meeting this burden as to his request for the purported email

  correspondence.

         Finally, contrary to Plaintiff’s conclusory assertion, retrieving all emails on a company-

  wide basis over an almost seven-year time period that contain any of the twelve keywords

  Plaintiff offered, is difficult and expensive. Defendant has already represented to Plaintiff that

  Defendant does not have the capability to conduct a keyword search using such terms similar to

  how you would conduct a Google search. Defendant’s capabilities are limited to conducting

  searches of email boxes of specific current or former employees (i.e., custodians). Plaintiff has

  not offered to identify any current or former employees email boxes he requests Defendant to

  search regarding the email correspondence that is the subject of the instant motion.

         Aside from the time and expense of trying to retrieve emails on a company-wide basis

  over an almost seven-year time period, the burden does not stop there. Upon retrieval of such

  emails (assuming they can all even be retrieved), Defendant would then have to devote

  significant employee time and effort, as well as substantial attorney time and effort, reviewing

  those emails to determine if they include privileged communications, confidential information,

  propriety information, or information protected by the work-product doctrine.




                                                   17
                                                                                      1018199\304820920.v1
Case 2:19-cv-00085-JMS-DLP Document 78 Filed 12/11/19 Page 18 of 19 PageID #: 2453




         C.      Plaintiff’s Request for the Purported Emails Also Fails for the Same or
                 Similar Reasons that His Request for the “Risk Convergence Reports” Fails.

         As explained above, Plaintiff offers no context or justification for choosing the keywords

  he chose. Defendant thus is left to guess as to how they are relevant to this action or the nature

  of such emails. But, based on Plaintiff’s casual reference to the information he purports the

  emails contain, it appears the information relates to a self-critical analysis conducted by

  Defendant or Defendant’s compliance with various consent decrees, consent judgments, or

  settlements Defendant reached with state or federal regulators. As such, the Court should deny

  Plaintiff’s motion pursuant to Rule 408 of the Federal Rules of Evidence and the self-critical

  analysis privilege for the same or similar reasons it should deny Plaintiff’s motion as to the “Risk

  Convergence Reports.”

                                           CONCLUSION

         For the foregoing reasons, the Court should deny Plaintiff’s motion to compel and request

  for attorneys’ fees.

                                                     Respectfully submitted,

                                                     HINSHAW & CULBERTSON LLP



                                               By: /s/ Joseph D. Kern
                                                   David M. Schultz
                                                   Joseph D. Kern
                                                   Hinshaw & Culbertson, LLP
                                                   151 North Franklin Street
                                                   Suite 2500
                                                   Chicago, IL 60606
                                                   T: 312-704-3000
                                                   F: 312-704-3001
                                                   E-mail: dschultz@hinshawlaw.com
                                                   E-mail: jkern@hinshawlaw.com




                                                  18
                                                                                     1018199\304820920.v1
Case 2:19-cv-00085-JMS-DLP Document 78 Filed 12/11/19 Page 19 of 19 PageID #: 2454




                                 CERTIFICATE OF SERVICE
          I, Joseph D. Kern, an attorney, certify that on December 11, 2019, caused to be served a
  copy of the foregoing DEFENDANT OCWEN LOAN SERVICING, LLC’S RESPONSE IN
  OPPOSITION TO PLAINTIFF’S MOTION TO COMPEL by: depositing same in the U.S.
  Mail box at 151 North Franklin Street, Chicago, Illinois 60606, prior to 5:00 p.m., postage
  prepaid; messenger delivery; UPS; facsimile transmitted from (312) 704-3001; email; or
  electronically via the Case Management/Electronic Case Filing system (“ECF”), as indicated
  below.

         ECF
         Facsimile
         UPS
         U.S. Mail
         E-Mail
         Messenger Delivery


  To: All Parties of Record



                                                 /s/ Joseph D. Kern
                                                 Joseph D. Kern




                                                                                  1018199\304820920.v1
